Gileillan, C. J.
If the findings of fact — that the parties made an agreement renting the premises from month to month, and that they were occupied under that agreement from May 1st until November 30th, and that the monthly rent for that period was paid, and that the notice set out in the record was served — are supported by the evidence, the plaintiffs had no cause of action.
As to the agreement, the evidence was not very abundant; but we think, taken in connection with the circumstances known to both the parties, a finding either way would have to be sustained. The term of Kruse, when he made an assignment, was that of tenant from year to year. The assignee seems to have accepted the assignment of the lease; and, when defendant went into possession of the premises by his authority, he would probably be held, as matter of law, to be in as successor of Kruse. But though both parties knew how much the rent was, and that it was payable on the 1st day of each month, in advance, defendants did not know, as a fact, what Kruse’s or the assignee’s tenure was, and the lessors did not know how he was in possession. To make certain who was responsible for the rent, the lessors had an interview with defendant. According to his version of what passed, — and it was for the trial court to determine whether it was true, — they asked if he would sign a lease, and he told them “No;” that he would pay rent as long as he occupied, and no longer, and they could have the premises when they wanted them, — to which they said “Well,” and left.
The trial court might from this understand that there was an assent to defendant’s proposition. If assented to, it created a tenancy at will; and the previous rent being $250 per month, payable *225on the 1st day of each month, in advance, and no change in these respects being suggested, the court might find that they were understood by the parties as continuing under the new arrangement, and as fixing the periods for the payment of rents, and for service of notice to terminaté the tenancy under the statute. It is not denied that the rents were paid to and including the month of November. On the 31st of October, notice on behalf of defendant, of the termination of the tenancy on November 30th, was served on the lessors. Although plaintiffs make some question of it, there can be little doubt it was served by authority of defendant.
The findings of fact were sustained by the evidence.
Judgment affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 981.)